                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )                    EXHIBIT 12
INC., HSF AFFILIATES, LLC, BHH      )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS, INC. and KELLER           )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                     DECLARATION OF J. NICHOLAS D’AMBROSIA
                                 (“L&F DECL.”)

I, J. Nicholas D’Ambrosia, under the penalties for perjury, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I am the Principal Broker and Broker of Record of Long & Foster Real Estate, Inc.

(“Long & Foster”). I am familiar with Long & Foster’s business generally and its practices with

respect to listing agreements.

        4.     Long & Foster’s parent company was acquired by HomeServices of America, Inc.

in September 2017. Before September 2017, Long & Foster was not affiliated with the
HomeServices of America family of companies, and was not affiliated with any other Corporate

Defendant in this case.

       5.     Long & Foster entered a listing agreement with Daniel Umpa. A true and accurate

copy of Daniel Umpa’s listing agreement with Long & Foster is attached as L&F Declaration

Exhibit A.

       6.     Long & Foster provides real estate brokerage services through independent

contractor agents. Those independent agents, among other things, assist homeowners in selling

their homes and list customers’ homes for sale on a “Covered MLS” at issue in this case,

including, but not necessarily limited to, the Bright MLS. See Doc. 84 at 11.

       7.     Long & Foster requires that its independent contractor agents execute listing

agreements with homeowners, which articulate the terms of the agreement between Long &

Foster and the homeowner. These listing agreements also set the commission rate at which the

broker is compensated. Since at least July 2019, Long & Foster has provided its independent

contractor agents with a form addendum to each listing agreement that has included a broad,

binding arbitration provision.

       8.     Since at least July 2019, Long & Foster has instructed its independent contractor

agents to request that homeowners execute Long & Foster’s then relevant form addendum.

       9.     Accordingly, every Long & Foster listing agreement executed in or after July 2019

should be accompanied by an executed addendum requiring arbitration of disputes between Long

& Foster and the homeowner.

       10.    A true and accurate copy of Long & Foster’s form addendum to listing agreements

for July 2019 to the present is attached as L&F Declaration Exhibit B.
L&F Decl. Ex. A - PAGE 1
L&F Decl. Ex. A - PAGE 2
L&F Decl. Ex. A - PAGE 3
L&F Decl. Ex. A - PAGE 4
L&F Decl. Ex. A - PAGE 5
L&F Decl. Ex. A - PAGE 6
L&F Decl. Ex. A - PAGE 7
                                            L&F Decl Ex. B - Page 1




Mutual Agreement to Arbitrate Certain Disputes and to Waive Class Actions
The following provisions are hereby incorporated into the Listing Contract or Buyer Agency Contract
(“Contract”) between Long & Foster Real Estate, Inc. (“Broker/Licensee”) and you (“You” or “Consumer”)
(together, the “Parties”).
Agreement to Arbitrate and Claims Included and Excluded from Arbitration:
The Parties hereby mutually agree that, other than Excluded Claims, any and all claims, disputes or
controversies between them that in any way arise from or relate to (i) the Contract, (ii) the real estate transaction
relating to the Contract (the “Transaction”); and/or (iii) the services, advertising, disclosures, practices and
procedures related to the Contract or the Transaction (collectively, a “Claim”) shall be submitted to arbitration.
Arbitration shall be in lieu of commencing a lawsuit. BY AGREEING TO ARBITRATION, THE PARTIES
EACH GIVE UP THEIR RIGHTS TO TRIAL BY ANY STATE OR FEDERAL COURT AND BY JURY,
AND/OR TO FILING A COMPLAINT WITH ANY GOVERMENTAL OR ADMINISTRATIVE AGENCY.
The arbitration shall be administered by an arbitrator agreed to by the Parties or, in the absence of agreement,
by the American Arbitration Association (“AAA”). “Excluded Claim” means the following:
(A)     any dispute about the validity, enforceability, coverage, or scope of this Agreement to Arbitrate Certain
        Disputes and to Waive Class Actions or any part thereof;
(B)     any individual dispute that Consumer brings against Broker/Licensee in small claims court or Consumer’s
        state’s equivalent court, so long as that claim is not transferred, removed or appealed to a different court
        (in which event such dispute becomes a “Claim” and Broker/ Licensee then has the right to demand
        arbitration); and
(C)     any dispute arising out of or relating to: (i) the presence of a material defect in the Property; (ii) alleged
        negligence, gross negligence, or breach of contract; or (iii) alleged misrepresentation, conspiracy, or
        breach of fiduciary duty, arising out of the facts which form the basis for any Excluded Claim described
        in the foregoing (C)(i-ii).
Excluded Claims do not include any arising under the Real Estate Settlement Procedures Act or any consumer
fraud or consumer financial protection laws. Any Excluded Claim is for a court and not an arbitrator to decide.
Location and Costs of Arbitration:
Any in-person arbitration hearing must be at a venue reasonably convenient to Consumer. Broker/Licensee will
pay any and all fees of AAA and/or the arbitrator, if and to the extent Consumer prevails in the arbitration or if
Consumer makes a written request for Broker/Licensee to pay such fees and Consumer acts reasonably and in
good faith. If Consumer brings a Claim against Broker/Licensee in arbitration or Broker/Licensee elects to
require arbitration of a Claim Consumer brings, then Broker/Licensee will pay Consumer’s reasonable
attorneys’ and experts’ fees if and to the extent Consumer prevails. Also, Broker/Licensee will bear any such
fees if applicable law so requires. Regardless of the outcome of the arbitration, Broker/Licensee will not seek
from Consumer reimbursement of any of the fees of the Administrator and arbitrator, or attorneys’ fees and
expert costs, unless Broker/Licensee is permitted to recover such fees from Consumer under the Contract and
applicable law.
Governing Law:
The Contract involves interstate commerce and is governed by the Federal Arbitration Act (“FAA”) and not by
any state arbitration law. The arbitrator must apply applicable substantive law consistent with the FAA and
applicable statutes of limitations and claims of privilege recognized at law. The arbitrator may award any
remedy provided by the substantive law that would apply if the action were pending in court, including, without
limitation, punitive damages (which shall be governed by the Constitutional standards employed by the courts)
and individual injunctive, equitable, and declaratory relief. At the timely request of either party, the arbitrator
must provide a brief written explanation of the basis for the award.

LF364      4845-9810-3448.3
                                                            1
                                           L&F Decl Ex. B - Page 2
Arbitration Result and Right of Appeal:

Judgment upon the arbitrator’s award may be entered by any court having jurisdiction. The arbitrator’s decision
is final and binding, except for any right of appeal provided by the FAA.

Prohibition against Certain Proceedings:
FOR CLAIMS SUBJECT TO ARBITRATION: (1) CLASS ACTION WAIVER. BOTH CONSUMER AND
BROKER/LICENSEE HEREBY EACH UNCONDITIONALLY WAIVE ANY RIGHT TO PARTICIPATE
IN A CLASS OR COLLECTIVE ACTION IN COURT OR IN A CLASS-WIDE ARBITRATION, EITHER
AS A PLAINTIFF, CLASS REPRESENTATIVE, OR CLASS MEMBER, AND HEREBY
UNCONDITOINALLY AGREE THAT ANY CLAIM WILL BE ADJUDICATED ON AN INDIVIDUAL
BASIS ONLY; (2) NEITHER CONSUMER NOR BROKER/LICENSEE MAY ACT AS A PRIVATE
ATTORNEY GENERAL IN COURT OR IN ARBITRATION; (3) CLAIMS BROUGHT BY OR AGAINST
CONSUMER OR BROKER/LICENSEE MAY NOT BE JOINED OR CONSOLIDATED WITH CLAIMS
BROUGHT BY OR AGAINST ANY OTHER PERSON (OTHER THAN NONSIGNATORY
BROKER/LICENSEE AFFILIATES, AS SET FORTH BELOW); AND (4) THE ARBITRATOR SHALL
HAVE NO POWER OR AUTHORITY TO CONDUCT A CLASS-WIDE ARBITRATION, PRIVATE
ATTORNEY GENERAL ARBITRATION, OR MULTIPLE-PARTYARBITRATION. THIS SUBSECTION
DOES NOT APPLY TO ANY LAWSUIT OR ADMINISTRATIVE PROCEEDING FILED AGAINST
BROKER/LICENSEE BY A STATE OR FEDERAL GOVERNMENT AGENCY EVEN WHEN SUCH
AGENCY IS SEEKING RELIEF ON BEHALF OF A CLASS OF CONSUMERS, INCLUDING
CONSUMER. THIS MEANS THAT BROKER/LICENSEE WILL NOT HAVE THE RIGHT TO COMPEL
ARBITRATION OF A CLAIM BROUGHT BY SUCH AN AGENCY.
Non-Signatory Broker/Licensee Affiliates:
Non-signatory parent or other affiliated companies of Broker/Licensee shall have the benefit of electing to
utilize this Agreement to Arbitrate Certain Disputes and to Waive Class Actions to the extent that a Claim is
asserted against them (i.e., a Claim that arises from the Contract, the Transaction, and/or the services,
advertising, disclosures, practices and procedures related to the Contract or the Transaction).
Severability:
If any portion of the aforementioned, other than the Class Action Waiver (provision (1) under Prohibition
against Certain Proceedings), is deemed invalid or unenforceable, the remaining portions shall nevertheless
remain in force. If a determination is made that the Class Action Waiver is unenforceable, only this sentence of
the Dispute Resolution Provision will remain in force and the remaining provisions shall be null and void,
provided that the determination concerning the Class Action Waiver shall be subject to appeal.




Buyer                                      Date             Seller                                      Date




Buyer                                      Date             Seller                                      Date




                                                        2
LF364    4845-9810-3448.3
